 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmory Nursing Home, Inc. d/b/a Emory Convales-cent Home and Health Care Employees Local#1348 of the Laborers International Union ofNorth America, AFL-CIOEmory Nursing Home, Inc. d/b/a Emory Convales-cent Home and Health Care Employees LocalUnion 1348, affiliated with Laborers' Intl.Union of No. America, AFL-CIO, Petitioner.Cases 10-CA-15914, 10-CA-15947, and 10-RC-12106February 26, 1982DECISION AND ORDERBY CHAIRMAN VAN DEI WATIR ANDMEMBERS FANNING AND HUNTEROn June 29, 1981, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, the Respondent andthe Charging Party filed exceptions and supportingbriefs. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied, and hereby orders that the Respondent,Emory Nursing Home, Inc. d/b/a Emory Conva-lescent Home, Atlanta, Georgia, its officers, agents,successors, and assigns, shall take the action setRespondent has requested oral argumentl. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties We also deny Respondent's motionfor a remand and rehearing as Respondent has failed to present any justi-fication for granting such motion2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry 'Wall Products,Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findingsIn accepting the Administrative Law Judge's finding that Lark's dis-charge was discriminatory, we rely on the fact that Lark openly eingagedin union activities on the premises and distributed union cards to peopleon break and as they entered the building In conjunctin with the "smallplant" doctrine, we infer Respondent had knowledge of L ark's union ac-tivities.forth in the said recommended Order,3as so modi-fied:Substitute the following for the last paragraph inthe recommended Order:"IT IS FURTHER ORDERED that the representationcase be remanded to the Regional Director for dis-position as set forth in the Administrative LawJudge's Decision and that the complaint be dis-missed insofar as it alleges violations of the Actother than those found above."2. Substitute the attached notice for that of theAdministrative Law Judge.I In accordance with his dissent in Olympic Medical Corporation, 250Nl.RB 146 (1980), Memher Jenkins would award interest on the backpaydue based on the formula set forth thereinAPPENDIXNo-riCE To EMPLOYEESPOSTED BY ORDIER OF THENAIIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE. WiI.t NOT interrogate our employeesconcerning their own, or other employees',membership in, or activities on behalf of,Health Care Employees Local #1348 of theLaborers International Union of North Amer-ica, AFL-CIO, or any other labor organiza-tion.WIE WIl. NOT tell employees that theabove-named union, or any other labor organi-zation, would do nothing for them.WE Wll. NOT threaten to withhold orfreeze any wage increases because the employ-ees engage in union activities.WE WILl. NOT threaten employees that thenursing home will be closed if they select aunion to represent them.260 NLRB No. 71540 EMORY CONVALESCENT HOMEWE WILL NOT request employees to attendunion meetings and report back concerningsuch meetings.WE WII.L NOT discharge, evict, or otherwisediscriminate against any of our employees be-cause of their membership in, or activities onbehalf of, the above-named union, or any otherlabor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.WE WILL offer Barbara Holman, StanleyLark, and Diane Ward immediate and full re-instatement to their former jobs or, if theirjobs no longer exist, to substantially equivalentpositions, without prejudice to their seniorityor other rights and privileges, and wL WILLmake them whole for any loss of earnings, plusinterest, they may have suffered as a result ofour discrimination against them.EMORY NURSING HOME, INC. D/B/AEMORY CONVAI.ESCENT HOMEDECISIONSTATEMEFNT O -rHE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard at Atlanta, Georgia, on February23-26, 1981. The charge in Case 10-CA-15914 was filedby Health Care Employees Local #1348 of the LaborersInternational Union of North America, AFL-CIO,herein called the Union, on June 9, 1980,' amended July14, while the charge in Case 10-CA-15947 was filed bythe Union on June 16 and amended on July 14. An orderconsolidating cases and a consolidated complaint andnotice of hearing issued on July 29 alleging violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, herein called the Act, by Emory Nurs-ing Home, Inc. d/b/a Emory Convalescent Home,herein called the Respondent or the Employer, in thedischarge of five employees: Dianna Middlebrooks, Bar-bara Holman, Stanley Lark, Diane Ward and BettyHudson. The complaint further alleges a number of inde-pendent violations of Section 8(a)(1) of the Act by theRespondent during various dates in April, May, andJune.The Union also filed a representation petition in Case10-RC-12106 on May 5. An election was conducted onJune 20, and challenges were made to the ballots of thefive discharged employees named above and involved inthe unfair labor practice cases and one additional em-ployee. No objections to the election were filed, but thechallenged ballots were determinative. On July 15 theRegional Director for Region 10 issued a report on chal-lenged ballots recommending that the challenge to thet All dales are in 1980 unless otherwise stated.ballot of the one employee not involved herein be over-ruled in view of a stipulation by the parties as to the eli-gibility of the employee, but found that the resolution ofthe other five challenged ballots of the employees in-volved in the instant unfair labor practice cases was de-pendent upon the disposition of the unfair labor practiceissues. On August 15 the Board adopted the RegionalDirector's recommendations and ordered a hearing onthe five challenged ballots before an administrative lawjudge. On August 26 the Regional Director issued anorder consolidating the representation case with the twounfair labor practice cases for hearing.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel, the Re-spondent, and the Union, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent is a Georgia corporation with anoffice and place of business in Atlanta, Georgia, where itis engaged in the operation of a nursing home. The factsalleged in the complaint and admitted in the Respond-ent's answer establish that its purchases from outside theState of Georgia affect commerce within the meaning ofSection 2(7) of the Act and that it meets the Board'sstandards for asserting jurisdiction over proprietary nurs-ing homes.2The complaint alleges, the Respondent'sanswer admits, and I find and conclude that the Re-spondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The complaint also alleged, the Respondent's answeradmitted, and I find and conclude that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.11. THE UNFAIR I ABOR PRACTICESA. The Discharges1. Dianna MiddlebrooksDianna Middlebrooks was employed by the Respond-ent as a nurses aide on March 21, prior to the beginningof any union activity at the Respondent's facility. Whilethere was some testimony that the union campaign andactivity began around the first of April, the record isdevoid of the exact date such activity began or the kindof activity involved in the initiation of the campaign norwas there evidence of which employees took the firststeps toward an organizational campaign. It was Middle-brooks, however, who attributed the first acts of coer-cive interrogation to the Respondent. Thus, Middle-brooks testified that "a little" after she was hired, M. E.Hill III, the Respondent's chief executive officer and ad-ministrator, in the back ward of the nursing home in thepresence of a patient identified only as "Mary," askedMiddlebrooks if she knew anything about the Union2 Faye Nursing Home, Inc. d/b/a Green Oak Manor, 215 NLRB 658(1974): Universiry Nursing Home. Inc., 168 NLRB 263 (1967)541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing in the nursing home. She answered negatively andHill's only response was that she was doing a good job.On another occasion, which Middlebrooks could placeonly as occurring within a matter of weeks of the firstquestion about the Union, Hill asked Middlebrooks in apatient's room exactly what she knew about "theUnion." Middlebrooks replied that she did not know ex-actly what he was talking about. Hill then left the room.Middlebrooks conceded that there were no unionmeetings prior to the time she was discharged on April21. In addition, there was no union literature passed outprior to that time. The only overt union activity Middle-brooks engaged in before her discharge was her signingof a union authorization card which was given to her byher sister, Nancy Middlebrooks, also an employee of theRespondent, in the Respondent's parking lot on April 18.It appears that Middlebrooks' last day of work was April19, since she was absent from work on April 20 due tocar trouble, a problem which she reported to her chargenurse, Betty Hudson, on that day. Middlebrooks was notscheduled to work on April 21. She was telephoned byHill on April 21, but did not return his call until the nextday prior to her normal worktime. At that time Hill toldher that he could not tolerate her being off and he hadto let her go. Hill testified that Middlebrooks was dis-charged early in her employment because it appearedthat she was not dependable since she had a tardinessand attendance problem. Hill further testified that he hadwarned her every 2 or 3 days about her tardiness, andtwice had warned her about her coming in late and falsi-fying the sign-in sheet by putting down the time sheshould have reported to work. He testified he put a writ-ten warning in her file to this effect. Rose Johnson, theRespondent's director of nursing, also testified that shehad talked to Middlebrooks several times about beinglate. Betty Hudson, the charge nurse on Middlebrooks'shift, testified she was not questioned regarding absencesor tardiness by Middlebrooks.Hill denied that he had interrogated Middlebrooksabout the Union in late March or that he had interrogat-ed any employee about the Union. According to Hill, heknew nothing about the union campaign until April 29when he found union literature at the nursing home.The General Counsel argues, based on Middlebrooks'testimony, that Middlebrooks had been late on only twooccasions and absent only once during her employmentthus providing an insufficient basis for discharging her.Because of the interrogation of Middlebrooks by Hill,and the absence of a valid basis for discharge, the Gener-al Counsel contends the discharge was pretextual. He as-serts that knowledge of Middlebrooks' union activitiesand sympathies can be inferred from her response toHill's unlawful questioning of her as well as the smallsize of the nursing home utilizing about 20 employees.The General Counsel further speculates that HelenBrown, a charge nurse, who testified for the Respondent,informed the Respondent about employees' union activi-ty. However, there is no record support for this conten-tion.I found Middlebrooks unpersuasive in demeanor. Oncross-examination she disclosed some uncertainty aboutHill's questioning of her about the Union.3Moreover, Ifind, in the absence of any evidence of actual union ac-tivity prior to the time that she signed a union card onApril 18, that Middlebrooks' claim of questioning by Hillin late March and early April inherently incredible. Thequestioning by Hill is all the more incredible, sinceMiddlebrooks could give little in the way of detailsabout the alleged questions. In discrediting Middle-brooks, I have carefully considered the denials by Hill,and while I find infra that Hill was not above engagingin unlawful questioning, I am not persuaded that at thetimes Middlebrooks attributed the unlawful questioningto him, he was in any way aware of union activity.4Since the record shows that Middlebrooks signed aunion card on April 18 and was discharged on April 21after having an absence on April 20, there is considerablesuspicion because of the timing that the discharge waspretextual and related to her union activity. This suspi-cion is increased by Middlebrooks' denial of any warn-ings to her regarding her tardiness, for falsifying thesign-in sheet, or for any other reason. It is further in-creased by the Respondent's union animus as reflectedby violations of the Act found infra. However, since I donot credit Middlebrooks' testimony that Hill unlawfullyinterrogated her, and since I find no evidence that Hillwas aware of union activity generally prior to Middle-brooks' discharge, or of her union inclinations or activi-ties in particular, I find that the General Counsel has notestablished a prima facie case of a violation of Section8(a)(3) and (1) in the discharge of Middlebrooks. It ap-pears that, while Middlebrooks' instances of tardinessand absence may well have been few and would nothave warranted the discharge of an older employee, theynevertheless could have been sufficient to provide thebasis for the discharge of one employed only a month. Ishall recommend that the allegations of the complaintwith respect to Middlebrooks be dismissed.2. Barbara Jean HolmanIn chronological order, Barbara Jean Holman was thenext person alleged to have been discriminatorily dis-charged by the Respondent. Holman had initially begunwork for the Respondent in late 1973 and quit for a briefperiod in August 1974 without notice after being calledout of town due to a personal emergency. She was askedto return to work by Hill sometime in 1974. She resumedwork for the Respondent and worked until her dischargeon May 5. At that time she was working as a combina-tion nurse's assistant and activity director.53 In finding Middlebrooks unconvincing, I have fully considered herexplanation on the stand that a recent death in her family had served todistract her.4 In this regard, I have also considered the testimony of charge nurseBetty Hudson, discussed infra, in which she attributed unlawful question-ing to Hill about April 20. Hudson only approximated the date and didnot explain why she thought April 20 might be the correct date. Accord-ingly, and although I found Hudson generally credible, I conclude therecord does not establish that Hill was aware of union activity prior tothe time he admitted knowledge of such activity5 Notwithstanding the title of activity director, the Respondent stipu-lated that Holman was not a supervisor within the meaning of the Act.542 EMORY CONVALESCENT HOMEHolman related that she heard about the union activitysometime in early April and signed a union authorizationcard "about April 15."6There is no dispute that Holmanwas dissatisfied with the pay she received from the Re-spondent, and she admittedly told Hill the first part ofApril that she was looking for another job and had, infact, applied for work at an insulation manufacturer.Holman testified that on May 5 Hill telephoned her ather home after she had completed her regular day shiftat the nursing home. In the conversation Hill offeredHolman the position of full-time activity director. Headded that, if she did not want the job full time, hewould continue to use her as a full-time nurse's assistant,but that if she chose the latter position, there would beno increase in her pay. Further in the conversation, Hill,still according to Holman, asked to talk to her off therecord. Hill then asked her if she was aware of the unionactivity at the nursing home and she replied that shewas. He then asked her if she knew the people who wereinvolved in it and Holman replied to the effect that sheprobably knew some of them. He asked her to namethem, but she refused. He asked if she was involved andshe equivocated. He asked if she had signed a union au-thorization card and again she equivocated. Hill statedthat, if he had to hire a lawyer to negotiate with a union,it would cost him $80 per hour, and that while he hadher June raise "all set up," if he had to negotiate, itwould go for legal fees and there would be no Juneraises. He added that he did not want to see the employ-ees give their money to the Union because "they aregoing to take your money and not do anything becausewe are too small." The conversation then turned again toher choice about the activity director job or the nurse'sassistant job, and Holman told Hill that she would talkthe matter over with her husband and let him know thenext day. Hill concluded by telling Holman that he re-garded her as a supervisor and said that, if she talked toanybody about union activities at the Respondent, shewould be liable with the nursing home to a lawsuit andwould have to tell them that it was off-the-record talk.About 4 hours after the above telephone conversationand still on May 5, Hill again telephoned Holman. Thistime, according to Holman, Hill told her that he mightbe doing the wrong thing and maybe he was not, butthat Holman was fired, that he had hired someone to re-place her. He apologized and told her that he felt like adog doing that to her, but he felt that she would be hap-pier working closer to home,7wished her the best andhung up.The following day Holman received a separationnotice8from the Respondent stating:Barbara Holman told us back in April 80 she wasjob hunting and would quit. We began interviewinge Holman's union authorization card was not produced or offered inevidence.I It is undisputed that Holman had to drive several miles to her workwith the Respondent and had admittedly expressed some dissatisfactionwith this problem, but she had endured it for the several years of heremployment with the Respondent.G.C. Exh. 3. The Respondent refused to stipulate the authenticity ofthis document, but failed to rebut Holman's testimony that she had re-ceived it.Activities Directors. Mrs. Holman was offeredNursing Assistant full time or Activities Directorfull time. Mrs. Holman was and is an excellent em-ployee. It was just felt under the circumstances shecould not do her best.Holman filed a claim for unemployment compensationand the Respondent opposed it claiming that she hadbeen discharged for having verbally threatened andabused patients and also because her looking for anotherjob had affected her job performance."The General Counsel contends that Hill violated Sec-tion 8(a)(1) of the Act through Hill's interrogation ofHolman regarding her own and other employees' unionactivities, his request that she identify union supporters,his expression to her of the futility of the employees' or-ganizational activities, and his threat to withdraw sched-uled raises if the employees organized. The GeneralCounsel also claims that Hill's comments as reported byHolman also constitute an unlawful promise of morebenefits and job opportunities if they refrain from unionactivity. With respect to the 8(a)(3) allegation involvingHolman. the General Counsel contends that Holman'sequivocation in response to Hill's questions of her aboutthe extent of her knowledge about union activities gener-ally and her own involvement in particular was sufficientto alert the Respondent to her union sympathies. There-after, the discharge of Holman, after having offered hera permanent position as an activities director, and afterstating on the separation notice that she was a good em-ployee, was clearly discriminatory and based on unionconsiderations, according to the General Counsel. TheRespondent's shifting position in the hearing herein andbefore the State Employment Security Agency, the Gen-eral Counsel contends, further supports this conclusion.Hill in his testimony for the Respondent denied, ineffect, all of Holman's testimony. He testified generallythat he had had to "counsel" Holman in late 1979 andagain sometime in April about her "attitude"; but whilehe related that he noted or recorded some of the coun-selings, no written records of such counselings were of-fered in evidence. He further contended that on one oc-casion he had counseled Holman after a charge nurse,Len Stennes, had complained that Holman had cursed apatient. ' oAccording to Hill, he telephoned Holman in mid-Aprilto offer her full-time employment in either the nurse's as-sistant job or the activities director job because "I feltlike she felt pushed" in trying to do both jobs on a com-bined basis. Hill was vague regarding Holman's exact re-sponse, but testified he concluded she did not want eitherjob. Asked why, if he had complaints about Holman, he9 the State Department of Labor. Employment Security Agency. afterhearing, found the Respondent's claims unsubstantiatedIo Stennes, presented by the Reslpondent, testified that in January shehad heard Holman threaten an incontinent patient that she would "slapthe hell out of him" if he did not stop defecating in his pants Stennesrelated she reported the matter to Hill Holman denied the incident orany counseling from Hill regarding such a matter. Cloe B Plumb. ihedaughter of a patient, testified regarding an incident of apparent rudenesson the part of Holman occurring "about April" s hich Plumb reported toHill Holman recalled the incident and conceded in her testimony thatshe may well have given Plumb cause to believe she was being rude543 DECISIONS OF NATI()NAL LABOR RELATIONS BOARDoffered her a full-time job in either of the two positions,Hill responded that "you overlook a few things on anemployee when they are doing a pretty good job."Hill reflected some concern in his testimony aboutHolman's looking for work elsewhere and testified heasked her each week about it because there was a regula-tion requiring the Respondent to have an activities direc-tor, and he did not want to be left without one. Theextent of Hill's concern in this regard was not reflectedin the record, however, for there is no showing that Hillhired any specific individual as activities director beforeHolman was terminated.I am convinced that Holman's testimony was truthfuland accurate and I therefore credit her where her testi-mony contradicts that of Hill. Holman was positive andemphatic with respect to the remarks she attributed toHill in the telephone conversation on May 5. It is notlikely that she would have mistaken the date of the callsince it was the day of her discharge. Hill's testimonywas vague at points and his recall was neither clear norsubstantiated by records alluded to but never identifiedor offered in evidence. I am persuaded also that the sub-stance of Hill's testimony was simply incredible.It strains credulity that Hill would offer a full-time po-sition in one or another classification for Holman if hewas concerned about previous complaints concerning herwork. Nor would he have indicated on her separationslip that she was an excellent employee if he had dis-charged her for cause related to her work. Moreover, itis improbable that he would have offered her the full-time positions if he was concerned that she would subse-quently leave employment without notice. Furthermore,if Hill's concern about being left without an activities di-rector was genuine, it is highly improbable that he wouldhave offered Holman a choice between the full-time ac-tivities director job and a full-time nurse's assistant job,for had Holman chosen the latter, Hill would still havebeen without an activities director. It is even more im-probable that, absent ulterior motivation, Hill wouldhave discharged Holman without having a replacementfor her in the activities director job. Yet, aside fromHill's bare assertion which I do not credit in the absenceof the name of the replacement, a reporting date towork, or evidence of the qualifications of the replace-ment for the job, the record does not establish the actualhiring of a new activities director. It is more likely thatthe positions were offered to Holman as an inducementto forgo her search for employment elsewhere, but afterHolman revealed her union sympathies through herequivocation to Hill's questions about the union activi-ties, Hill decided to discharge her before she had evenspecifically rejected his offer. This is the only rationalexplanation for Hill's action since he had known foralmost a month that Holman was looking for other em-ployment and he had not discharged her until after hisquestioning of her about the Union.Considering the union animus demonstrated by Hill inhis questioning of Holman and his other remarks to her,the timing of the discharge following her indication ofknowledge of union activities and her further indicationof an unwillingness to identify union supporters, and thedischarge of Holman for reasons known to the Respond-ent for a month prior to the discharge, I conclude thatthe General Counsel has established a prima facie case ofa violation of Section 8(a)(3) and (1) of the Act with re-spect to Holman as required under the rationale inWright Line, a Division of Wright Line, Inc., 251 NLRB1083 (1980). The Respondent, I conclude, has failed torebut the General Counsel's case. On the contrary, bypresenting shifting and contradictory reasons I for Hol-man's discharge, the Respondent has undermined its ownposition on the legitimacy of Holman's discharge. I con-clude therefore that the Respondent discharged Holmanin violation of Section 8(a)(3) and (I) of the Act as al-leged in the complaint.I further find and conclude based on Holman's cred-ited testimony that Hill violated Section 8(a)(1) of theAct by coercively interrogating her regarding her unionactivities and the activities of other employees and bysuggesting to her that any wage increase she and otheremployees were "set" to receive in June would be elimi-nated by the necessity for hiring a lawyer to negotiatewith the Union.t2 I also conclude that Hill's comment toHolman that the Union would take the employees'money and not do anything for them because the Re-spondent was "too small" was also violative of Section8(a)(1) because it expressed to her the futility of the em-ployees' organizational efforts. On the other hand, I findHolman's testimony insufficient to establish the otherviolations of Section 8(a)(1) alleged in the complaint andurged by the General Counsel in his brief.3. Stanley LarkStanley Lark was employed by the Respondent onAugust 18, 1978, and performed housekeeping, laundry,and maintenance duties for the Respondent. In Novem-ber 1979, Lark moved into a basement apartment of thenursing home which was provided to him by the Re-spondent on a rent-free basis as compensation for hisextra after regular hours' work performing laundrychores. Lark worked generally under the supervision ofAlbert Roberts, who was in charge of housekeeping andwho was conceded by the Respondent to be a supervisorwithin the meaning of the Act.Lark testified that he became engaged in union activityand obtained the signatures of some 15 to 17 employeeson union authorization cards prior to his discharge on orabout May 26. In addition, Lark attended several meet-ings at "Everybody's," a restaurant about a block fromthe nursing home, prior to his discharge. Lark testifiedthat, around May 5, he and Mary Hawkins, a cook, werecalled into Hill's office where they were confronted byHill. Hill, according to Lark, asked if he had a tape re-corder in his pocket. Lark answered negatively and' The Respondent's belated contention that Holman was dischargedin part because of her conduct toward patients and their relatives is obvi-ously inconsistent with Hill's offer to her on May 5 and is contradictedby the description of Holman on ihe separation notice as an "excellentemployee "xz While Holman conceded that the Respondent's wage increases weremerit increases and that all employees would not receive them automati-cally, the coercive nature of Hill's remark about the wage increase lies inthe fact that it precluded the possibility of an employee earning an in-crease on merit.544 EMORY CONVALESCENT HOMEasked Hill "for what?" Hill replied that what he wasgoing to ask them was to be "off the record." Then Hillasked Lark if he was aware there was a union going onin the building at the time, but Lark answered no. Hillfurther asked, notwithstanding Lark's initial response, ifhe knew who was trying to get a union in there andLark again responded negatively, Then Hill told Larkand Hawkins that, if a union came in, he would probablyhave to close down his nursing home because it was toosmall even to think about "organizing a union." Hilladded that it did not make sense to have a union in thereand asked Lark and Hawkins to let him know if theyfound out anything about "it."Lark's testimony with respect to the meeting with Hillwas substantially corroborated by Hawkins, who wascalled by the General Counsel. With respect to theremark about closing, Hawkins said that Hill said that, ifthe employees had a union, the place would have to beclosed in 6 months, and that he would have to have alawyer who would cost him over $80 an hour.Hill generally denied the questioning attributed to himby Hawkins and Lark. Hawkins impressed me as credibleand, while I am not persuaded as to the accuracy of allof her testimony, I am persuaded that it was sincere.Moreover, Hill's calling employees into the office andasking them questions "off the record" about the Unionfalls into a pattern which is substantiated by the othercredible testimony of employees Eva Tompkins, BettyHudson, Diana Ward, Judy Gholston, and Annie Mapp,all discussed infra. Accordingly, I credit the testimony ofLark here as corroborated by Hawkins, and concludethat Hill did question Lark and Hawkins regarding theirunion activity and the union activities of other employ-ees, did request them to report union activities, and didthreaten to close the nursing home if the Union were se-lected by the employees. In so doing, I conclude the Re-spondent violated Section 8(a)(1) of the Act.From his brief, it appears that the General Counselrelies on Hawkins' testimony to establish the complaintallegation that the Respondent offered employees wageincreases to report union activities. I find Hawkins' testi-mony falls far short of establishing a violation of the Actin this regard. While Hawkins did testify that Hill in hisremarks to her and Lark referred to a failure of the em-ployees to get a raise in April, he specifically based suchfailure on the fact that he was broke, and indicated theemployees' wages would be raised in June. Hill's remarksregarding raises were not, I conclude, associated with hisquestions about the union activity and I do not thereforeconstrue his reference to raises as an offer of a benefit toreport union activities.With respect to the discharge of Lark and an addition-al allegation of the complaint that the Respondent discri-minatorily evicted Lark from his apartment prior to thedischarge, Lark testified that, about a week after hisoffice discussion with Hill regarding the Union relatedabove, he met with Hill in the solarium of the nursinghome where Hill told him that he had planned to fireLark that morning, but since the individual who he hired(to replace Lark) had not come in, he would fire Larklater on. Lark asked why and Hill replied that Lark hadnot started doing his job until the last 3 preceding days.Lark asked why he had not been fired earlier if he hadnot been doing his job, but Hill did not reply. Hill wenton to tell Lark that he was going to get a linen service inobviating the necessity for a linen laundry and Larkwould have to move out of his apartment. Lark inquiredif Hill wanted the keys to the apartment at that point,but Hill told him to suit himself. Lark kept the keys anddid not move out of the apartment until several dayslater. It is not clear from the record whether it was onthis occasion in the solarium or another when Hill chas-tised Lark because a patient, a Mrs. Alexander, had com-plained that Lark had failed or refused to hang up somepersonal laundry he had done for her, telling her to hangit up herself.'3Lark denied that he had told her to hangthem herself and testified he had simply left the laundrywith her to find some hangers. The record contains noexplanation of why, if the case was as Lark claimed, hedid not make a timely return with the hangers.While he denied that he evicted Lark and claimedLark moved out on his own volition, Hill did not specifi-cally deny the testimony of Lark regarding their solar-ium conversation or conversations. Lark is thereforecredited regarding the remarks he attributed to Hill insuch conversations.Lark testified that on Saturday, May 24, he was toldby Hill that "the little bathroom" needs cleaning. Larktold Hill he would take care of it as soon as he complet-ed the task he was then working on. Subsequently, Larkcleaned up the three bathrooms on the main floor andasked a fellow worker, identified only as "Ray," tocheck the bathrooms over to make sure they were not"messed up" prior to the time Hill came back.Lark worked the next day, a Sunday, but it does notappear that Hill came in that day. Upon leaving workthat day, Lark told charge nurse Helen Brown that hewould be late coming in the next day since he was goingto use an hour of "in-service." 4On Monday, May 26, as he was preparing to sign inlate following use of his leave time, Lark was told toreport to Hill. Hill took Lark to a downstairs basementbathroom ordinarily used by the male employees whichLark had admittedly not cleaned. Hill told Lark, accord-ing to Lark, that he thought he had told Lark to cleanthat bathroom. Lark responded that Hill had not toldhim to clean that bathroom, but had told him to cleanthe bathrooms "up on the floor." Hill responded bysaying, "That's it," and "You're fired." Subsequently,Lark was given a separation notice giving the following"circumstances of separation":Stanley has been warned about 30 times as to unac-ceptable work, dress, phone calls, not following di-rections, being late, being unavailable, etc., about sixof [sic] seven of the 30 warnings are documented inMr. Lark's file.is Director of Nursing Rose Johnson testified that she was present,.however, when Hill talked to Lark about Mrs. Alexander She did notidentify the place where the "talk" occurred14 This was a reference to leave granted in return for equivalentamounts of time spent in off-duty "in-service" training sessions.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLark denied he had had so many warnings, and testi-fied he was never told written warnings would be putinto his file. He acknowledged that Hill once talked tohim about dress and had told him not to wear a "wetlook" shirt at work. He admitted to having been advisedof complaints by two patients about Lark including thecomplaint from Mrs. Alexander noted above. He ad-mitted to no problems concerning unexcused tardiness,but did admit that he had received complaints from Hillabout the receipt of too many personal phone calls at thefacility.The Respondent, through the testimony of Hill, paint-ed a picture of Lark as being a very inadequate, undesir-able employee who had to be constantly warned about anumber of matters particularly with respect to his dress,his failure to keep up the laundry, his excessive use ofthe telephone for personal calls, and his tardiness severaltimes during the period prior to his discharge. Hill testi-fied that he had threatened to fire Lark several times ifthese matters were not corrected. Hill added that he toldLark three, four, or maybe five times that he was puttinga reprimand in Lark's file. It was, according to Hill,Lark's failure to clean the downstairs bathroom as Hillhad directed him that provoked the discharge.The Respondent relied on the testimony of Rose John-son, the Respondent's director of nursing, to substantiateportions of Hill's testimony regarding Lark. Thus, John-son testified regarding Lark's failure to keep up the laun-dry, but related initially that this problem occurred inthe latter part of 1979 and early 1980.'5 It was not untilprompted by a prehearing statement that she gave theRespondent that she recalled the problem actually hap-pened in May. Johnson also testified about an incident in-volving Lark sometime in March or April when he hadfailed to shave some patients as instructed. While John-son said that Lark was "written up" for this incident, the"write up" was never produced and the exact date of theincident was not clearly established on the record.In order to establish the 8(a)(3) violation with respectto Lark, it was incumbent upon the General Counsel toestablish by a preponderance of evidence that the Re-spondent knew of, or suspected, Lark's union activityand that the Respondent was motivated to discriminateagainst Lark and discharge him because of that activity.I am satisfied on the record considered as a whole thatthe Respondent was aware of Lark's union activities. Al-though the record does not establish direct knowledge ofsuch activity, it is clear that Hill was aware of the unionactivity generally during the approximately 4 weeksprior to Lark's discharge. Moreover, there were onlyabout 20 employees in the unit so that an inference iswarranted here of knowledge of Lark's union activity onthe basis of the Board's small plant doctrine. See WiesePlow Welding Co., Inc., 123 NLRB 616 (1959). Such aninference is particularly warranted here where the cred-ited evidence related above and also discussed elsewhere,15 The Respondent produced one witliess, Frances Swimms, Ihedaughter of a patient who testified her mother had some clothes ruined inthe Respondent's laundry in January 1980 and from time to time. WhileLark may have done some of the Respondent's laundry during thisperiod, his responsibility foir the damage to any patient's clothes was notclearly established.infra, clearly reveals that Hill was making a determinedeffort to identify those employees responsible for theunion activity. Finally, I have canvassed the record andcan find no denial by Hill of knowledge of Lark's unioninclinations. Accordingly, I conclude that the recordsubstantiates the inference I hereby draw that Hill wasaware of Lark's union activities and inclinations prior tohis discharge.With respect to the merits of the discharge of Lark, Iam not so naive as to believe that Lark was without hisfaults. The record establishes through certain of Lark'sown admissions that he was less than an ideal employ-ee.'6 However, what faults he had were of longstandingand had been endured for the period of his employment.Any deficiencies he had in connection with his laundryroom work did not happen overnight, and any excessiveuse of the telephone was not a new matter. The fact thathis faults and conduct became sufficiently objectionableto discharge him only after he became involved in unionactivity renders the Respondent's position on the dis-charge highly suspect.The suspicion regarding the Respondent's defense isincreased by its failure to document any of the allegedrecords of counselings or warnings of Lark, even thoughsix or seven offenses were allegedly recorded. Moreover,the Respondent's evidence, and in particular Hill's testi-mony, is generalized and vague regarding the dates whenLark was allegedly counseled or warned about his con-duct.Considering the timing of the first threat to dischargeLark on or about May 15, after the Respondent becameaware of the union activity, the strong union animusdemonstrated by Hill in his questioning of employees re-garding their union activity and the threats made to themand the Respondent's reliance upon Lark's personal traitsand work habits as a basis for his discharge after havingbeen aware of them for a long time clearly establish therequisite prima facie case of a violation of Section 8(a)(3)and (1) of the Act in Lark's discharge.The same factors, I conclude, establish, contrary toHill's claims otherwise, that Lark was in effect evictedfrom his basement apartment. Since Hill had decided touse a linen service in place of Lark's laundry work evenif he did not specifically tell Lark to vacate the apart-ment, he could well expect that Lark would have to doso since any apartment rental would thereafter come outof Lark's regular salary. In any event, I credit Lark's tes-timony that he was told to leave in view of Hill's em-ployment of the linen service, and the record does nototherwise reveal that arrangements were made regardingthe linen service prior to Hill's acquisition of knowledgeabout the union activity. I conclude, therefore, that Larkt6 The Respondent's objections to Lark's manner of "dress" had to dowith his apparent inclination toward the effeminate. Indeed, there wastestimony, only portions of which were denied by Lark, concerningLark's wearing of a dress and other feminine attire at the nursing home.The record does not establish that he was so attired during his worktimeon the premises. In any event, any disposition of Lark toward transves-tism was not a new development and had previously been known to, andtolerated by, the Respondent. Hill himself testified he had seen Lark inwhat appeared to be a dress, but failed to specify the date this was ob-served Obviously, it did not prompt an immediate discharge.546 EMORY CONVALESCENT HOMEwas evicted and that the eviction was in response to hisunion activity. In reaching this conclusion, I have fullyweighed the testimony that Lark had related to others,e.g., Albert Roberts, that he planned to move out, aswell as Lark's own admission that he had so told someemployees. However, I accept and credit Lark's furtherexplanation that the statement was based on his intentionto move out after he had saved sufficient money to buyhis own furniture. That condition had not been filledprior to the time he actually moved. Lark's intention tomove was thus independent fron Hill's termination of thelaundry-apartment arrangement and is no defense to theRespondent's act of discrimination in Lark's eviction.Whether or not the Respondent violated Section8(a)(3) of the Act in Lark's discharge depends uponwhether the Respondent has rebutted the General Coun-sel's prima facie case by showing that Lark would havebeen discharged notwithstanding his union activity be-cause of his failure to clean the "downstairs bathroom"as directed by Hill. Resolution of this ultimate issue turnson the credibility issue of whether Lark was specificallytold to clean the downstairs bathroom.Here again I must credit Lark that he was not so told,not only because of his earnestness in demeanor, but alsobecause Hill's testimony to the contrary was not cor-roborated by Albert Roberts even though Hill specifical-ly identified Roberts as being present when the instruc-tion was given. While Roberts acknowledged that per-haps Hill had given instructions in the past to clean upthe downstairs bathroom most of the time, that area wasneglected. And Roberts could recall no specific instruc-tion to Lark by Hill to clean it up immediately prior toLark's discharge. It is improbable, notwithstanding Rob-ert's professed possession of a poor memory, that as a su-pervisor he would have failed to recall an instructiongiven by his superior which became the basis for an em-ployee's discharge. It is more likely that the instructionwas not given. Accordingly, I conclude that Lark wasnot told to clean the downstairs bathroom and his failureto clean it provided an unwarranted basis for his dis-charge.It follows, and I conclude, that the Respondent hasfailed to rebut the General Counsel's prima facie case byshowing that Lark would have been discharged withoutregard to his union activities. I therefore find that theRespondent violated Section 8(a)(3) and (1) of the Act indischarging Lark. I further conclude that the Respondentalso violated the Act in evicting him.4. Diane WardDiane Ward was initially employed by the Respondentin June 1979, and after quitting once came back the fol-lowing December and worked until her discharge onJune 5. She worked as a nurse's assistant generally onthe 3 to I I p.m. shift with one other nurse's assistant andcharge nurse Betty Hudson.Ward became involved in the union activity after itbegan, attended union meetings, and passed out someunion authorization cards. Ward testified without contra-diction that on one occasion, the date not specified, shehad torn up in Hill's presence some literature passed outby Hill related to the union campaign. Hill's responsewas a grin, according to Ward. Ward also testified, stillwithout contradiction, that prior to her discharge, Hillhad complained to her about advising patients that shewas going to be fired for her union activity, stating thatshe had a "big mouth." Accordingly, and because therecord contains no denial by Hill of knowledge ofWard's union sympathies prior to her discharge, I con-clude that the Respondent must be charged with suchknowledge.According to Ward, on May 5 or 6 she was called intoHill's office where Hill told her the Union was comingin and asked her if she knew anything about it and whowas for it. Ward told him that she did not know any-thing about it. Moreover, she testified that Hill offeredher a 50-cent raise. Her response was that she alreadyhad been given a 10-cent raise, but Hill replied that shecould get more. While Ward related that the raise offeroccurred after Hill broached the subject of the Union, itwas before his question of who was for the Union. Therecord does not reflect exactly how the conversationended.Ward further related that about 2 weeks later Hillasked her to come to his office again, and there he askedher if she had found out any information about peoplewho were for the Union. Upon her negative response,Hill told her that if she heard anything to let him know.She thereupon left the office.Hill, in his testimony for the Respondent, denied thathe had called Ward into his office and further denied of-fering her a 50-cent wage increase to report union activi-ty.Ward testified in conclusionary terms and her recollec-tion regarding the total conversation she had with Hill inhis office on the first occasion she testified about wasgenerally poor. However, Hill's questioning of Ward fitsinto a pattern of conduct established by the credited tes-timony of other employees. Accordingly, I am persuadedthat Ward's testimony with respect to the questions byHill is worthy of belief and I credit it over Hill's lesspersuasive denials. However, Ward's testimony regardingthe offer of a 50-cent wage increase by Hill was con-fused, disjointed, and vague, and, I conclude, unreli-able. 17 I therefore find the evidence insufficient to estab-lish an unlawful offer of a wage increase to encourage areport on union activity.With respect to the events leading to her discharge,Ward testified that she learned from charge nurse BettyHudson around May 7 that Hudson had been approachedby management about certain missing medications. Sub-sequently, on or about May 14, Ward was called intoHill's office where she met with Hill, Hudson, chargenurse Helen Brown, and Nursing Director Johnson. Hillaccused Ward of stealing narcotics, specifically, two17 A trier lf fact is not required to discount everything testified to hr-cause he doies nol hbeliee all iof it "Nothing is more common than tobelieve sorine and not all tof what a witness says" Edwards 1ruansrprntalonCornmpan. 187 NL RB 3. 4 (1970). enfd per curiam 437 F2d 502 (Sh Cir1971) Ward's testimony contained several contradiclitons and, as alreadyrelated. site exhihited poor memory and confusion Thus. while I find hertestimonry noit t entirely reliable. I am persuaded that such unreliability ismore the product of confiTlin than aln effort to priearicale547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTylox pills,'8a controlled narcotic. Ward denied thatshe had stolen any narcotics, and told Hill that if shewere going to steal two pills, why would she not havestolen the whole bottle? Further, she offered to take apolygraph examination at her own expense.In the same conversation with Hill, according toWard, Hill alluded to a number of other pills missingover a period of time. Hill did not indicate to Ward hisbasis for suspecting her involvement in any drug thefts,according to Ward. Controlled substances, i.e., prescrip-tion narcotics, were normally kept in a locked narcoticsbox and were not accessible to nurse's assistants who hadno responsibilities for dispensing drugs. Certain drugswhich had not been dispensed to patients for whom theywere prescribed for one reason or another were kept inJohnson's office in her desk prior to their disposal.Subsequently, around June 3, Ward was given a note(G.C. Exh. 9) by Hill containing a date (June 5), time,and place where Ward was to take a polygraph examina-tion. Hill explained to Ward at the time that he had ar-ranged for the examination with Barry Twilley, a statenarcotics agent. That evening, after she had received thenote, Ward called Johnson to inquire what pills exactlyshe was accused of taking. In the conversation Ward in-quired of Johnson about Twilley, and Johnson gaveWard Twilley's home telephone number and said thatTwilley was a narcotics man and a friend of Hill. There-after, according to Ward's further testimony, Ward tele-phoned Twilley and discussed the polygraph test withhim and what she was accused of. Twilley, she testified,told her he did not know anything about "no pills" thatshe was supposed to have taken, but if she took the poly-graph test, she was sure going to be found guilty.The next day Ward told Hill she was not going to takethe polygraph test, related what Twilley told her, andexplained that she had talked to her lawyert9and someother people and concluded she was not going to takethe test. She then asked if Hill was going to fire her andhe responded negatively.On or about June 5, Hill telephoned Ward at her homeand advised her of her termination noting that she hadfailed to show up for the polygraph examination. Wardpointed out she had told him 2 days earlier that she wasnot going to take the test and asked why she had notbeen fired then. Hill, Ward related, did not respond spe-cifically to this question. Ward testified that the failure totake the polygraph examination was the only factor relat-ed to her by Hill as the basis for her discharge.Sometime later, however, Ward received a terminationslip stating as the reason for her separation:Mrs. Diane Ward, the evidence shows, obtaineddrugs from the nursing home by several means, ille-gally. This was reported to the narcotics people,who in turn arranged for a polygraph test, which'" Ward concedes that she had been on duty at the time the r'looxpills were delivered on May 2 and had helped Hudson to count the pillsHill further conceded that she looked up the nature of the drug ill thephysician's drug reference book in Johnson's office-- In her testimony herein Ward conceded that she had not talked ito alawyerMrs. Ward refused to take. This is listed in our poli-cies as reason for dismissal.Ward denied in her testimony that she had stolen anydrugs from the Respondent and claimed that the refusalto take the polygraph test was based on Twilley's state-ment that she would be found guilty anyway, and theadvice from others not to take the test. Ward's denials ofthe theft of the drugs was convincingly delivered and Icredit it.The General Counsel argues that Ward's dischargewas without justifiable cause and was pretextual and vio-lative of Section 8(a)(3) and (1) of the Act.Notwithstanding the stated reason for the discharge onthe separation notice, the Respondent relies on othergrounds for Ward's discharge in its defense. Thus, Re-spondent offered evidence through Hill that a partialbasis for Ward's discharge was her abuse of patients, andHill testified he had counseled Ward in May (hethought) about threatening to slap a patient by the nameof Robins. Assistant Director of Nurses Louise Brookshad reported the matter to Hill. In keeping with hispolicy of warning an employee a few times if the "in-fraction" is not serious before writing the employee upor terminating him, Hill testified he "counseled" Wardnot to abuse patients.2With respect to the missing drugs, Billy James Boyd, apharmacist and drugstore owner who acted as a pharma-cy consultant to the Respondent, testified that he was ad-vised of some missing pills at the nursing home by Hill.In addition to missing 2 Tylox pills, Hill had told Boydthat about 15 Quaalude (described as a sleeping pill) and5 or 6 Darvoset N-100 pills (narcotics) were missing.Boyd said it was not until a week later that Hill told himhe suspected Diane Ward of taking the pills and ex-plained the suspicion was based on, according to Boyd'srecollection, the fact that she was the one who had keysto the office. Boyd testified he told Hill that Ward, whowas known to Boyd and had been a customer of his, hadthree times in about a 6- to 8-week period in early 1980asked Boyd to sell her controlled drugs, pain killers,which could not be dispensed without a prescription.Each time he had refused.2' Thus, Boyd suggested to20 Ward in her testimony denied threatening to slap a patient or beingaccused of it She further denied ever having been reprimanded or coun-seled of any offense. I ouise Brooks, who only began work at the Re-sponldent in April, testified in direct contradiction to Ward's denial thatshe had witlnessed an incident ,on May 2 involving Robins and had re-ported the matter to Johnson. Johnson had told her to "write up" theincident. Brooks did so, and it was the first "write up" she drafted on anyemployee at the nursing home There was no evidence that Ward wasshown this writeup. however Brooks also testified about an incident oc-curring on May I I involving a loud complaint by Ward about no onegetting a particular patient out of bed for exercise This matter Brooksalso reported to Johnson Brooks' testimony was delivered in a convinc-ing and emphatic manner and I find it more credible than Ward's I amnot persuaded, however, that these incidents played a part in the Re-sponrdent's decision to discharge Ward since it was not alluded to in herseparation notice or otherwise disclosed to her as the basis for the dis-charge beforehand. On the other hand, it tends to reflect a shifting de-fense by the Respondent which casts doiubt on the legitimacy of its as-serted basis for discharging Ward.(' Hill testified that a doctor who had tended patients at the nursinghome. Dr J Sippada. had also advised him that Ward had attempted toContinued548 EMORY CONVALESCENT HOMEHill that the matter should be called to the attention ofRhett Paul, a pharmacy consultant for standards and li-censing for the State. Thereafter, Boyd called Paul, whoin turn referred Boyd to Barry Twilley, an agent of theGeorgia State Drugs and Narcotics Agency. Twillcythereafter telephonically contacted Hill and discussed thematter with him.Twilley, called by the Respondent, denied that he hadany friendship with Hill, and indeed denied that he hadever even met Hill previously. He testified he discussedwith Hill whether Ward could be "set up"; i.e.. caught inthe act. However, this possibility was eliminated sinceHill had already confronted Ward22and she presumablywould be alert to such a plan. Twilley suggested thatperhaps Ward might be dismissed outright without pros-ecution, but apparently this suggestion was rejected.During one of his conversations with Hill, Twilley testi-fied he suggested a polygraph examination which, ifWard refused to take, would provide a basis for her dis-charge. Twilley added that he made the arrangementsfor the polygraph examination and that subsequentlyWard contacted him personally about the matter and as-sured him she would be there. Twilley specificallydenied telling Ward that she would be found guilty if shetook the polygraph examination. While he kept the ap-pointment for Ward's polygraph examination, she failedto appear. Thereafter, he reported Ward's failure toappear to Hill arid advised Hill that he was free to termi-nate Ward if he was so inclined after checking with hisattorney. Although Twilley related he had six to eightdifferent telephone conversations with Hill, the union ac-tivity at the nursing home was not discussed.Ward had denied in her testimony that she made anyspecial request of Boyd or Dr. J. Sippada for any' con-trolled substances, although she had been under Sippa-da's care in 1979. Weighing the testimony of Boyd andTwilley against that of Ward, I find Boyd and Twilley'stestimony more credible. Each was more likely to be dis-interested in the outcome of this proceeding. Moreover,their testimony was delivered in a forthright and con-vincing manner.In view of Ward's union activity, the Respondent'sknowledge thereof, Ward's denial of involvement of anydrug thefts, the absence of clear evidence showing thatshe was so involved, all considered in the context of theRespondent's union animus demonstrated by its numer-obtain a narcotic prescription from her several times. Hill's testimony wasunclear as to exactly when he was adsised of this by Dr. Sippada D)rSippada did not testify herein but had testified in an unemployment com-pensation hearing before the Georgia Department of Labor (in Ward'sclaim for unemployment compensation The decision of the administra-tive hearing officer favorable to Ward and referring to Dr Sippada's tes-timony was received into evidence as G.C Exh. II. While notl bindingon the Board, the decisions of state employment commissions have proba-tive value Duquesne Electric and Manufacturing Company, 212 NLRB142 (1974); Aerovox Corporation, 104 NLRB 246 (19531) Such decisionsare not controlling, however. Supreme Dyeing & Finishing Corp. andValley Maid Co.. Inc, 147 NLRB 1004, 1095, fn 1 (1964). The decision ofthe administrative hearing officer, which was sustained by a hboard ofreview on October 30. 1980 (G.C Exh. 12), has beer) fully considered22 On this point, Hill's testimony differs from Tv/illey's Hill testifiedthat Ward was first confronted subsequent to this contact with T'AilleyTwilley's version is the more likely one Moreover. Twilley impressedme as generally more credible than Hill and he as obhviously more disin-terested.ous violations of Section 8(a)( ) of the Act, as well as itsproclivity to discharge union activists as shown in thecase of Lark and Holman, a clear prima facie case of un-lawful discrimination by the Respondent in Ward's dis-charge has been, I conclude, established. The issue, then,is whether the Respondent has rebutted this prima faciecase by establishing that Ward would have been dis-charged without regard to her union activity or inclina-tions. The resolution of this issue turns largely upon thereasonableness of the Respondent's belief of Ward's re-sponsibility for the drug loss. It is quite clear that therecord herein does not establish that Ward actually tookthe missing drugs. Moreocer, notwithstanding my con-clusions with respect to the unreliability of other aspectsof her testimony, Ward's denial that she took any drugsfrom the Respondent was emphatic and, I conclude, con-vincing.In considering the reasonableness of Hill's suspicion ofWard, certain other testimony must be noted. Thus,charge nurse Mary Lewis testified that Ward once askedher for a Percodan pill, a narcotic. Lewis refused the re-quest, and Ward reportedly shrugged her shoulders in re-sponse. The record does not indicate whether Ward ex-plained to Lewis her need for the pill nor does it estab-lish when the request was made exactly. or whetherLewis ever told Hill about the matter prior to Ward'sconfrontation about drug thefts.Charge nurse Helen Brown, called by the Respondent,testified that she had supervised Ward at times on a 3 to11 p m. shift, and related that sometime in January Wardasked her for a Darvoset N-100 pill. Brown, explainingit was a controlled drug, refused. Ward responded thatcharge nurse Betty Hudson had given her one, butBrown persisted in her refusal. Brown did not indicatewhether Ward explained why she needed the drug.While Brown testified she reported the matter to Hill, itdoes not appear that Hill took any specific action on it.Ward in her testimony denied asking Brown for the pill.One additional matter relating to Ward's use of pillswas related by Johnson in her testimony. Johnson testi-fied to a conversation with Brown, Hill, Ward, andHudson in which Brown had asserted that she had ob-served Ward take four extra strength Tylenol tablets onone occasion. While Tylenol is an over-the-counter prod-uct not requiring a prescription, the normal dosage istwo every 4 hours rather than four. Ward concededherein and in her testimony before the State Unemploy-ment Commission hearing that she had in fact taken fourTylenol at once on one occasion. All the foregoing, in-cluding the testimony' of Boyd and the information relat-ed to the Respondent by Dr. Sippada, the Respondentargues, demonstrates a proclivity by Ward for drugabuse which justified its suspicion of her theft of thedrugs involved herein. I am not so persuaded in view ofthe record as a whole.Undisputed testimony of Ward established that inApril she had broken her arm but, notwithstanding theinjury, she continued her work for the Respondent.Thus, even though she may have requested a prescrip-549 DE-CISIONS OF NATIONAL I .ABOR RELATIONS BOARDtion pill for a painkiller from Brown,2:' the record doesnot establish that such request was not connected with aneed related to an obvious injury rather than a proclivitytoward drug abuse. With respect to Ward's request ofPercodan from Lewis, the record does not establish thatLewis advised Hill or any supervisor of the matter priorto the accusation leveled at Ward about the theft ofdrugs. Similarly, it is not established that Hill or Johnsonwas aware of Ward's use of an abnormal dosage of Ty-lenol prior to the time that she was accused of drugtheft. And, finally, under these circumstances, it is uncer-tain why Ward's name was ever mentioned to Boyd toprompt his revelation that she had asked him for pre-scription drugs. Accordingly, and in the absence of anyreal evidence of drug abuse or addiction by Ward, I con-clude that a determined effort was made to lay the re-sponsibility of the drug theft at Ward's doorstep, aneffort more understandable in terms of the prevalentunion activity than in terms of a well-founded suspicionof Ward's predisposition to drug abuse.The circumstances of the drug theft are not clearly re-vealed on the record and this further indicates ulteriormotivation in Ward's discharge. There was confusingand vague testimony by Hill and Johnson about how thetheft was discovered and who discovered it, and pre-cious little to tie Ward into the loss. Thus, Johnson testi-fied she had contacted Boyd on May 10 or 12 aboutmissing 2 Tylox, 6 Darvoset, and 15 Quaalude tablets.She related that the two Tylox tablets were missing fromthe narcotics box at the nurses station the day after thetotal prescription of 30 tablets had been received byHudson. They were reported missing by Brown andBrooks, who were apparently on duty over the weekendof May 3 and 4. It is not clear which one actually dis-covered the Tylox missing. Nor is it clear that Wardworked that weekend, although, as already noted, Wardhad been present when the Tylox were delivered.Also, according to Johnson, Brown reported the Dar-voset missing but again, even though missing narcoticswould appear to be a serious matter, the record does notestablish the date the drugs were missing or even theexact shift. The Respondent's general contention thatWard was on duty when either the Darvoset or theTylox was discovered missing is not clearly established.With respect to the missing Quaaludes, Johnson testi-fied the Quaaludes were in her unlocked desk, althoughher office was locked during the times she was not atwork. Johnson's testimony connecting Ward to theQuaalude theft is very vague. She testified with some un-certainty that she saw Ward in her office three times inMay, but it is not clear whether either occasion wasbefore or after the Quaalude loss. Indeed, the exact dateof the Quaalude loss was never established. Finally,Johnson was vague as to the circumstances of Ward'spresence in her office. On the other hand, Ward deniedbeing in Johnson's office unless called in, except for oneoccasion when she used the physicians' drug reference inJohnson's office in the presence of Hill. She testified sheleft the office when Hill did. Here, I must credit Ward23 Here, while I was not impressed with the total credibilit) of eitherLewis or Brown, I find them more believable than Ward in her denialsregarding her request for the painkillers.over Johnson's vague and uncertain testimony. In fact,Johnson's testimony in one respect seems to substantiateWard, for she related that, once when Ward had been inthe office, she had been talking to Hill.The fact that Ward did not have access to the lockednarcotics box at the nurses station, the fact that she didnot dispense narcotics, and the failure of the Respondentto establish Ward's presence alone in Johnson's office atany time, much less at a time surrounding the discoverythat drugs were missing from that office, clearly under-mine any genuine belief on the Respondent's part thatWard was responsible for the drug loss. The fact that,contrary to the claim made on Ward's separation notice,there was no policy requiring nurses assistants to takepolygraph tests as a condition of employment also mili-tates against the existence of a real belief of Ward's re-sponsibility for any theft. Moreover, no one exceptWard, not even the charge nurses who clearly hadaccess to the drugs, was required to take a polygraph ex-amination. A genuine attempt to arrive at a solution tothe disappearance of the drugs would appear to require aless discriminate application of the polygraph examina-tion requirement.But the hardest evidence of actual discriminationagainst Ward is found in Johnson's admission that drugshad been missing before and no one was fired whom shecould recall. Moreover, there was no evidence that any-body else was ever required to take a polygraph exami-nation as a condition of employment when drugs weremissing. When this is coupled with Hill's additional ad-mission that Twilley suggested to him at one point thathe retain Ward where he could keep an eye on herrather than turn her loose to be hired by an unsuspectingnursing home if she was in fact inclined to steal drugs, asuggestion obviously rejected by Johnson, the discrimi-nation against Ward stands out rather clearly.Considering all the foregoing, and particularly the Re-spondent's failure to discharge employees or imposeupon them as a condition of employment the taking ofpolygraph examinations when drugs were missing onprevious occasions, I am not persuaded that the Re-spondent has successfully rebutted the General Counsel'sprima facie case and established that Ward would havebeen discharged without regard to her union activities.True, Ward did initially volunteer to undergo the poly-graph examination, but her subsequent reversal of posi-tion did not preclude the existence of discriminatory mo-tivation when the Respondent imposed the taking of thetest as a condition of employment and discharged her. Iam convinced by the record as a whole, including theRespondent's strong union animus and the knowledge ofWard's union support, that the Respondent dischargedWard because of her union activity and to discourageemployees in their union activities. In so doing, I con-clude, the Respondent violated Section 8(a)(3) and (1) ofthe Act as alleged in the complaint.5. Betty HudsonBetty Hudson is a licensed practical nurse who wasemployed by the Respondent in February 1979 andworked as a charge nurse until her discharge on June 9.550 EMORY CONVALESCENT HOMEGenerally, she worked on the 3 to 11 p.m. shift with twonurses assistants. Rose Johnson was her immediate super-visor.Hudson attended union meetings when the union cam-paign began and related that she got some union authori-zations cards signed. According to Hudson, around April20 Hill called her into his office at the nursing home andasked her if she knew anything about the union activitiesin the home. She denied that she did. He asked if sheknew of anyone passing out union cards, and she re-sponded negatively. Hill then stated that he had heardfrom other employees that there was a union going on inthe nursing home and that he would not allow this; hewould close the nursing home. He said that, if Hudsonknew of anyone passing out union cards, to let Hill knowand he would take further action from there.Around May 15 Hudson was given a written warningfor being tardy after reporting to work about 20 minuteslate due to her picking up and bringing to work anotheremployee at Hill's request. Hudson did not immediatelyprotest the receipt of the written warning on being tardyeven though when Hill had asked her to pick up theother employee, she told him that she would be late ifshe did so.Hudson next received a written warning dated May 29(G.C. Exh. 15). This warning, signed by Hill, noted thatHudson did not seem to be "willing to supervise hernursing assistants to produce good nursing care." Itnoted that there had been cases of aides not performingtheir best and that Hudson had taken no action toremedy this although she had admitted to Hill that theywere lacking in performance. Hill's warning also referredto the fact that Hudson had been late several times butthat, when her tardiness was called to her attention andin writing, she had thereafter not been late. The warningobserved that by putting the matter in writing, it washoped that Hudson would take corrective action. Final-ly, the warning noted Hudson's potential of being thebest LPN around and characterized Hudson's situation asa "small problem" which the written warning wouldlikely serve to correct. Hudson testified that she dis-cussed the warning with Hill, told him that she knewthat a union was coming in, and referred to the fact thatshe had worked at another place where a union wastrying to come in where she had worked for a year anda half without anything going into her personnel fileuntil the employer started the process of "stacking thefiles."24Hudson accused Hill then of attempting to'stack her file " since she had signed a union card so hecould fire her. Hill responded, according to Hudson, thatthis was not necessarily so and explained that he hadbeen a sloppy administrator and, since he knew that the24 Hudson testified that she had worked for another employer fromwhom she had been fired as a result of union activity. A charge had beenfiled in her behalf, and the case had subsequently been settled but withouther reinstatement Employee Helen Brown was also named as a discri-minatee in that prior Board case, and testimony was elicited by the Re-spondent from Brown seeking to establish some conspiracy on the part ofHudson and the other discriminatees as well as Union RepresentativeJoyce Brown regarding the failure to report to the Board interim earn-ings in connection with the settlement discussions. Brown's testimony inthis regard is vague, at times uncertain, and completely unconvincing Ido not credit such testimonyUnion was trying to come in there, he had to write uplittle warning slips for each individual to show that hewas trying to do his job. Hudson then asked with respectto the tardiness if he was going to write up the otherpeople who were 10 to 15 minutes late, and Hill statedhe was.According to Hudson, on June 9 she was telephonedby Hill who told her that she was improperly supervis-ing the nurses assistants, that he had hired another nurseto take her place, and she was fired. Subsequently, shepicked up her separation notice from Hill. That separa-tion notice, on the Respondent's letterhead, observedthat a "charge nurse must supervise her nursing assistantsand cannot do her job by sitting continuously at thedesk." The paper went on to state:Ms. Hudson has caused trouble in many ways, hereare a few of the most recent: Not properly orientingnew nurses (assistants), by encouraging at least onenursing assistant to walk out on another shift, by en-couraging her assistants to sit down and not work,and by making so many phone calls and receivingso many phone calls she could not possibly do herwork, much less supervise her nursing assistants.Mrs. Hudson has been warned about all of theabove several times.The complaint alleges and the General Counsel arguesthat Hudson's discharge was based upon her union activ-ities and the Respondent's knowledge thereof. In thisregard, the General Counsel points to the May 29 memoor warning issued to Hudson which described the situa-tion as a "small problem" when only 10 days later a dis-charge was effectuated without any significant interven-ing events, other than Hudson's specific revelation toHill on May 29 that she had signed a union card.The Respondent's defense is predicated primarily onits contention that Hudson was a supervisor within themeaning of the Act. In addition, the Respondent assertsthat it had cause for Hudson's discharge. In regard to thelatter, Johnson testified that two nurses aides, LouiseCounch and Sandra Rencer, had complained to her ineither May or June about no one on the 3 to 11 p.m.shift helping them perform tasks with the patients. John-son vaguely recalled that Counch said that all the nursesassistants did on the 3 to 11 shift was sit around and talkon the telephone. Johnson stated she reported these mat-ters to Hill. The Respondent called Evelyn Lewis, aformer patient, who testified that Hudson was inattentiveto a roommate's needs, and she observed Hudson, as wellas the other nurses assistants on the shift, frequently onthe telephone.Hill testified with respect to Hudson that he hadspoken to her two or three times about coming in late,and on May 6 had given her a warning. In addition, hehad warned her, he testified, for tying up the telephonesand had counseled her for not supervising her shiftduring mid-May. He testified that he warned her that, ifshe did not start supervising better, it could mean herjob. Nevertheless, he stated, he continued to receivecomplaints after mid-May from the 11 p.m. to 7 a.m.shift, specifically, Mary Lewis and Helen Brown, about551 DILCISIONS OF NAl'IONAL IlABOR REL.ATIONS BOARDthe way they would find conditions when they reportedto work to relieve Hudson and her aides. He denied thatthe union activities played any part in his decision to ter-minate Hudson.With respect to the issue of Hudson's supervisorystatus, Hudson disclaimed any supervisory authority al-though she admitted that she was, in effect, in charge ofthe nursing home after the day-shift employees had left,including the director of nursing, Johnson, and the ad-ministrator, Hill. Moreover, Hudson admitted that sheretained keys to the administrative offices during thesecond shift and had access to the offices and the person-nel files contained therein in the event it became neces-sary to look up a telephone number to call to work anadditional employee.Hudson admittedly signed a job description on January8 which set forth that she had the responsibility to act ina capacity of leadership on a unit under the supervisionof either the director or assistant director of nursing. Thejob description also sets forth that she was to serve as aleader of personnel on the unit and was responsible formaintaining care of the unit nursing station and was re-quired to report all ward conditions, maintenance andmedical, to the appropriate office. Further, with respectto performance on the job, the job description specifiedthat she was to assist in the training and supervision ofnursing service personnel. (G.C. Exh. 13.)Hudson conceded that she was asked to and did evalu-ate the work of at least one employee, Nancy Middle-brooks, in July 1979 (Resp. Exh. 17).Johnson testified that Hudson, as other charge nurses.had the authority to suspend employees for violatingconditions set forth in the personnel policies of the nurs-ing home. Moreover, charge nurses had the authority torearrange or change schedules of employees, to makeschedules, and to assign work. Hill in his testimonystated that the charge nurses, based upon the employeeperformance reviews filled out by them, did have"input" into the salary and merit salary increases fornurses assistants. Hill further related in his testimony oncross-examination that charge nurses would have the au-thority to terminate employees who reported to workunder the influence of alcohol or drugs. Finally, Hill as-serted that he considered all the charge nurses to be su-pervisors.The General Counsel and the Union contend that anyauthority that the charge nurses possessed grew out of,and was incidental to, their status as licensed practicalnurses. See Milwaukee Children's Hospital Association, 255NLRB 1009 (1981). Furthermore, the General Counselargue that the Respondent's agreement with the Union toallow the charge nurses to vote in the representationcase election establishes that the charge nurses were notsupervisors.Notwithstanding the agreement of the Respondent toallow the charge nurses to vote in the election, I amcompelled to conclude that Hudson possessed the statu-tory indicia of supervisory status. In reaching this con-clusion, I note particularly the authority of chargenurses, and Hudson in particular, to evaluate the per-formance of employees, an evaluation which apparentlyproved to be effective in the case of Nancy Middle-brooks, who the record shows was given a raise follow-ing Hudson's evaluation. In addition, I note that, ifHudson as the charge nurse on the second shift and thecharge nurses on the third shift were not deemed to besupervisors, the Respondent's nursing home would beoperating for a substantial number of hours per day with-out the presence of any supervisory authority. Consider-ing the nature of the Respondent's operation as a nursinghome, I find it unreasonable and illogical that such a situ-ation would be permitted to exist. See Wright MemorialIlospital. 255 NLRB 1319 (1981). Moreover, it is clearthat Hudson as charge nurse had access to the adminis-trative offices and personnel files and could utilize infor-mation in those files to call in employees if the necessityarose.Because I have found Hudson to be a supervisor, Ideem it unnecessary to determine whether or not her dis-charge was based upon her involvement in union activi-ties. Even if Hudson's discharge were based upon her in-volvement in union activities, it is well settled that whilean employer may violate Section 8(a)(I) of the Act inthe discharge of a supervisor, in certain situations, thedischarge of a supervisor solely for that supervisor's ownunion activities does not constitute a violation of theAct. See Daniel Construction Company, a Division ofDaniel International Corporation, 244 NLRB 704 (1979).Moreover, since I find Hudson to be a supervisor, I findno independent 8(a)(l) violations based on any questionsof her or threats made to her by Hill.B. Alleged Additional 8(a)(1) ViolationsThe complaint alleges a number of additional viola-tions of Section 8(a)(l) of the Act by the Respondentthrough the actions and statements of Hill. Thus, nurseassistant Eva Thompkins testified that Hill called herinto his office where he talked to her alone and where heasked her if she knew anything about a union, andThompkins replied that her husband was a unionmember. Hill then asked her if she heard anything, to lethim know. She could recall nothing further about theconversation with Hill in his office and was uncertainabout the date it occurred, finally testifying that it wasabout 3 weeks prior to a general meeting of staff mem-bers on Thompkins' shift called by Hill and attended byHill's lawyer at which Hill talked about the Union andread some remarks to the employees.Hill denied the questioning attributed to him byThompkins. Thompkins impressed me as truthful and herveracity regarding Hill's questioning of her was not seri-ously impaired by cross-examination. Based on Hill's ad-mission that he read a speech to employees on May 21, 1conclude that Hill's questioning of Thompkins took placein early May, a time when the credited testimony ofother employees already noted establishes that Hill wasin the process of questioning employees about union ac-tivity. I find that Hill's questioning of Thompkins consti-tuted unlawful interrogation and an unlawful solicitationto report union activities, both violations of Section8(a)(1) of the Act.Nurse assistant Judy Gholston related in her testimonythat she was called into Hill's office where he talked to552 EMORY CONVALESCENT HOMEher alone and asked her if she knew anything about theUnion. He also asked her who was the leader of theUnion, who started things. Hill related to Gholston inthe conversation which she places as occurring sometimein May that the "nursing home was too small for aunion, that the Union would take out a certain amount ofmoney for dues and the nursing home would be closedwithin six months because he wouldn't have any moneyto pay anybody ...." Hill then referred to anothernursing home where during a strike, union employeeshad had their tires cut.Hill generally denied Gholston's allegations. Ghol-ston's testimony was vague at points and a portion of itwas elicited by the General Counsel through leadingquestions. Nevertheless, Gholston in demeanor conveyedthe impression of sincerity, and the questioning whichshe attributed to Hill is clearly consistent with a patternof such questioning by Hill established in other creditedtestimony herein. I therefore credit Gholston with re-spect to the office interview with Hill, and I conclude,based on her testimony, that Hill unlawfully interrogatedher and threatened that the nursing home would beclosed if the Union were selected, all in violation of Sec-tion 8(a)(1) of the Act.Annie Mapp, a nurses assistant, testified for the Gener-al Counsel that she had a 4- to 5-minute conversationwith Hill about 2 months prior to the June 20 representa-tion election. Mapp placed the conversation as takingplace in Hill's office where Hill asked her if she knewanything about the Union, and she replied that she hadonly seen some pamphlets lying around and added thather husband was in a union, but that was about all sheknew. Hill then, according to Mapp, indicated that theirdiscussion was "off the record" and then added some-thing to the effect that maybe they would learn aboutthe Union together. While Mapp's testimony was vagueat points, she appeared basically honest. Moreover, hertestimony is particularly plausible because it fits a patternof interrogation by Hill of employees regarding union ac-tivities. Accordingly, I credit Mapp and find that Hillunlawfully interrogated her in violation of Section8(a)(1) of the Act.Employee Hawkins testified that she was approachedat work by Hill sometime in late May after the dischargeof Stanley Lark, and Hill asked her and some other em-ployees present to vote no. Directing his remarks toHawkins, Hill, according to Hawkins' credited testimo-ny, told Hawkins that he had paid her rent for her,25had started a retirement fund for employees, and hadgiven them a savings account. While the General Coun-sel's brief suggests that Hill's remarks to Hawkins werean unlawful statement that he had more to offer employ-ees if they refrained from joining the Union, I do notview Hawkins' testimony as establishing such a violation.Rather, it appears, and I conclude, that Hill's remarks toHawkins were a simple reminder of his benevolency inthe past. Notwithstanding other violations of the Actfound herein, I do not construe Hill's remarks as either apromise of greater benefits in return for a no vote or a25 Hawkins explained that in Fehruary Hill had loaned her somemoney to pay her rentthreat to eliminate past benefits. Accordingly, I base nofinding of a violation of the Act upon Hawkins' testimo-ny in this regard.While not specifically alleged in the complaint, theGeneral Counsel relied upon the testimony of housekeep-ing employee Frank Calloway, Jr., to show that Hill so-licited Calloway to engage in surveillance of a unionmeeting. Thus, Calloway testified that sometime about amonth or two after the discharge of employee Lark inlate May, as he was preparing to leave work, Hill askedhim, "Are you going up there to the union meeting?"Calloway inquired as to what meeting, and Hill respond-ed, "Up there at Everybody's," and asked, "Would youmind going up there to see who is there and come backand let me know?" Calloway testified that he did go to aunion meeting at Everybody's and "everybody" wasthere. However, after the meeting he went on homewhere he was telephoned by Hill who asked him if any-body had been "up there." Calloway answered negative-ly.Hill denied Calloway's testimony. AlthoughCalloway's testimony was elicited through some leadingby the General Counsel, Calloway appeared truthful.Moreover, the content of his testimony is in keepingwith Hill's already exhibited curiosity regarding unionsupporters. Still further, Calloway at the time of thehearing, like many of the General Counsel's other wit-nesses with the exception of the alleged discriminatees,remained an employee of the Respondent and, thus, maybe considered as testifying adversely to his pecuniary in-terest. See Golden Standard Enterprises, Inc.. et al., 234NLRB 618, 619 (1978): Georgia Rug Mill, 131 NLRB1304 (1961), modified 308 F.2d 89, 91 (5th Cir. 1962).Accordingly, I credit Calloway in the matter, and, be-cause I deem the matter to have been litigated, I con-clude on Calloway's testimony that Hill's solicitation ofCalloway to attend the meeting and report back to himconstituted interference violative of Section 8(a)(1) of theAct.There was testimony from a number of employees re-garding a group meeting between Hill and the employeesalso attended by Hill's attorney, Richard Wolfe. Hillgave a talk to the employees in these meetings, a talkwhich, according to the General Counsel's witnesses.contained coercive remarks alleged as violations of theAct in the complaint. In this regard, Mary Hawkins testi-fied that, in the meeting she attended which took placeon May 21, Hill told the employees that they did notneed a union, that the place was too small for a union,that the place would be closed in 6 months if they got aunion, and that they would have to pay union dues.Hawkins identified employees Mapp, Thompkins, Lark,Calloway, and Nancy Middlebrooks as being present.Calloway did not testify concerning the meeting. Al-though Lark related he attended such a meeting, he didnot recall any of Hill's remarks. Nancy Middlebrookswas not called to testify. Thompkins testified that in themeeting she attended Hill stated that, if the Union camein, he might have to close down the nursing home be-cause he could not afford it. Mapp testified that all theday-shift employees attended the meeting, and Hill said553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it was a small nursing home and he did not knowwhat would happen if the Union came in, that he mighthave to close down and "we would all be out of a job."He also referred to another nursing home where a unionhad tried to come in and they had trouble such as sometires being cut. Housekeeping Supervisor Albert Roberts,who was identified by Mapp as being at the same meet-ing she attended, testified for the General Counsel thatHill read a statement to the employees in which he saidthat the employees did not need a union and the nursinghome might have to be closed down. Judy Gholston tes-tified that she attended the meeting and related that Hillsaid that if they wanted the nursing home to stay open,the best bet was to vote no.26Charge nurse Hudson related in her testimony that,when she came in on the evening shift, Hill read a two-page statement to her and Nancy Middlebrooks in thelounge regarding the Union. Hudson said that Hill pre-faced his statement saying that he had had a meeting ear-lier in the day with the employees and that he wanted tobrief them on it. In his statement, according to Hudson,Hill remarked that he could offer more than the Unioncould offer, better benefits, that he did not want a unionin the nursing home, that the employees and the Re-spondent were a family and had to stick together, that hewould close the nursing home before he would allow theUnion to come in. He also added that he could not giveraises the first of June because there was a "freeze" or"somebody" had a freeze on raises although he hadpromised a raise during the first of June.Hill did not deny having group meetings with employ-ees on May 21, but claimed he read a two-page statementto the employees which did not contain the remarks at-tributed to him by the employees related above. Thestatement which Hill claimed he read was identified byHill and received in evidence (Resp. Exh. 30). It con-tains, inter alia, the following language:The Union has told you if they get into our con-valescent home, they will do a good job for you:that they will provide you with higher wages andbetter benefits, than you now have. Remember,promises like these are cheap when you don't haveto deliver. Only Emory Convalescent Home can de-liver.We feel our past record speaks for itself. Withouta union, you, as our employees, have received wageincreases. Without a union, you have been providedwith a health insurance plan, paid vacation, retire-ment fund and a Christmas bonus, assuming yourwork is good and the facility financial situation per-mits; and you are secure in the knowledge that ifyou have any problems, you can come directly tome with them. You have gained all these benefitswithout a union, without strikes, and without2 Gholston also testified Hill also staled that he would he gis iligraises, but then testified he said he had given raises. and, finally. that hesaid the employees were supposed to get a raise. but his lawyer's feeswere so high the employees would only get a raise later. While Gholstonappeared sincere, she exhibited obvious confusion about any referenceHill made to raises I therefore place no reliance on her testimony in thisregard,paying one penny in dues to any outside organiza-tion.If the union were to come into our convalescenthome, the only obligation we would have is to bar-gain in good faith with the union. We do not haveto agree to any demands the union makes which areconsidered unreasonable. You must understand thatcollective bargaining in a two-way street. You canlose as well as gain. This means that everything isup for negotiation, including the benefits and wagesyou now have.There is only one way in which the union cantry and force us to agree to its demands and that isby going on strike. You all know what a strike isand the hardship it can bring to you and yourfamily, but what you probably don't know is thatwe, the facility, may permanently replace employ-ees that go on an economic strike. We do not wantto see this convalescent home forced to close. Let'sface it, the only thing this union really wants isyour money, and they don't care who they hurt toget it.Hill testified that he told the employees both beforeand after reading his speech he did not intend to threatenor coerce anyone.There is a reference to a closing of the nursing homein Hill's statement which, although couched in lawfulterms, could be misinterpreted by employees as an un-lawful threat of closure based solely upon employee or-ganization by the Union. I am persuaded that the vaguesubjective and incomplete recollections of the employeesregarding Hill's speech is less reliable than Hill's testimo-ny regarding the speech supported by the written copyof it. Indeed, Gholston during cross-examination in effectsubstantiated Hill's testimony by recognizing a number ofcomments set out in the written version of the speech. Inaddition, I find it very unlikely that Hill would havemade a direct threat to close the facility in the presenceof his attorney. Accordingly, in this instance I credit thetestimony of Hill regarding the speech and I find no un-lawful threat of closure in the speech.The foregoing does not resolve the issue presented byHudson's testimony regarding the separate reading of aspeech to her in the presence of Middlebrooks, for theremarks of Hill to Hudson contained a reference to a"freeze" on wages. There was no reference to such afreeze in the prepared remarks which, in this instance,was not given in the presence of Hill's attorney. More-over, while Hill denied that he had withheld any sched-uled raises or wage increases, he did not specificallydeny that he referred to a freeze in talking to Hudsonand Middlebrooks. Thus, and because I find Hudson'stestimony on the point credible, I conclude that Hill didstate that a freeze was in effect on wages. While therewas some testimony by the General Counsel's witnessesHawkins and Gholston that a wage increase was an-nounced to the employees in April, it is not clear thatthey did not get an increase at some point or another andthe complaint does not allege that a specific wage in-crease was withheld. Hill conceded that a wage increaseannouncement was made in April, but claimed the raise554 EMORY CONVALESCENT HOMEwas to be effective in June. I cannot conclude that theRespondent actually withheld a general wage increasefrom the employees. However, it is clear that an employ-er's obligation regarding wage increases in the face of aunion organizational campaign is to do that which itwould have done in the absence of a union campaign.See, e.g., KDEN Broadcasting Company, a wholly ownedsubsidiary of North American Broadcasting Company. Inc.,225 NLRB 25 (1976); Russell Stover Candies, Inc., 221NLRB 441 (1975). Hill's statement to Hudson in thepresence of Middlebrooks coupled with his stated oppo-sition to the Union clearly implied that no increaseswould be considered because of the union campaign. Itherefore find his remark to Hudson in the presence ofMiddlebrooks regarding a freeze was coercive and viola-tive of Section 8(a)(1).C. The Challenged BallotsHaving concluded that the Respondent's discharge ofBarbara Holman, Stanley Lark, and Diane Ward was un-lawful, it follows that the challenges to their ballotsshould be overruled. It likewise follows that, since Ihave found that the discharges of Dianna Middlebrooksand Betty Hudson were not unlawful, the challenges totheir ballots should be sustained. In accordance with theorder directing bearing on challenged ballots and theorder consolidating Case 10-RC-12106 with Cases 10-CA-15914 and 10-CA-15947, I recommend that thechallenges to the ballots of Barbara Holman, StanleyLark, and Diane Ward be overruled, that their ballots beopened and counted, that the challenges to the ballots ofDianna Middlebrooks and Betty Hudson be sustained,that the tally of ballots be revised to reflect the result ofthe foregoing, and that the results of the election be cer-tified.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating employees concerning their unionactivities and the union activities of other employees; byexpressing the futility of their organizational efforts bytelling employees that the Union would do nothing forthem; by threatening to withhold or freeze wage in-creases because of union activities of the employees; bythreatening employees that it would close its nursinghome if they selected a union to represent them; and byrequesting employees to attend a union meeting andreport back to it, the Respondent interfered with, re-strained, and coerced employees in the exercise of rightsprotected by Section 7 of the Act, and thereby engagedin, and is engaging in, unfair labor practices prescribedby Section 8(a)(1) of the Act.4. By discharging Barbara Holman and Diane Ward,and by evicting and discharging Stanley Lark, all be-cause of their assistance to and support of the Union,thereby discouraging membership in the Union, the Re-spondent engaged in, and is engaging in, unfair laborpractices proscribed by Section 8(a)(3) and (1) of theAct.5. The unfair labor practices set forth in paragraphs 3and 4 above, occurring in connection with the Respond-ent's operations, affect commerce within the meaning ofthe Act.6. The Respondent did not violate Section 8(a)(3) and(1) of the Act in discharging Dianna Middlebrooks andBetty Hudson.7. Except to the extent set forth in paragraphs 3 and 4above, the General Counsel has failed to prove by a pre-ponderance of the evidence that the Respondent engagedin any other unfair labor practices alleged in the com-plaint.THE REMEDYHaving found that the Respondent interfered with, re-strained, and coerced its employees in the exercise ofrights protected by Section 7 of the Act, and furtherhaving found that it unlawfully evicted one employeefrom resident quarters, and discharged that employeeand two others for their union activities in order to dis-courage membership in a union, I shall recommend thatthe Respondent be required to cease and desist from suchconduct and take affirmative action designed and foundnecessary to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-charged Barbara Holman, Stanley Lark, and DianeWard, I shall recommend that the Respondent be re-quired to offer them full reinstatement to their formerpositions without prejudice to their seniority or otherrights and privileges previously enjoyed, and make themwhole for any loss of earnings they may have sufferedby reason of their termination. Backpay with interestthereon is to be computed in the manner prescribed in FW. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977)27Since I have also found that the Respondent discrimin-atorily evicted Stanley Lark from a Respondent-ownedapartment which was provided him rent free as compen-sation for additional duties, I shall recommend that theRespondent be ordered to offer Lark immediate occu-pancy to his former quarters on the same terms previous-ly accorded him, and make him whole for any loss hemay have suffered by reason of the discriminatory evic-tion by payment to him of a sum of money equal to thatwhich he had to pay as rental for other living quartersfrom the date of his eviction to the date he is offered re-instatement and occupancy in the manner set forthabove, plus any additional expenses he may have in-curred during the period of eviction and resulting fromthe eviction.Upon the foregoing findings of fact and conclusions oflaw and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:!7 See, gcncralls. ItI Plumbing & Itt'alng Co., 138 NLRH 71h (1962)555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER28The Respondent, Emory Nursing Home, Inc., d/b/aEmory Convalescent Home, Atlanta, Georgia, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees regarding their own andother employees' membership in, or activities on behalfof, Health Care Employees Local #1348 of the LaborersInternational Union of North America, AFL-CIO.(b) Expressing to employees the futility of their orga-nizational efforts by telling them that the Union woulddo nothing for them.(c) Threatening to withhold or to freeze wage in-creases because of employees' union activities.(d) Threatening employees with a closing of the nurs-ing home if the employees selected a union to representthem.(e) Requesting employees to attend union meetings andreport back to it.(f) Discriminatorily discharging, evicting, or otherwisediscriminating against employees because of their mem-bership in, or activities on behalf of, the above-named orany other labor organization.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representa-tives of their own choosing, and to engage in other con-certed activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action found neces-sary and designed to effectuate the policies of the Act:2s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions and reconmended Order herein shall. as pros idedby Sec. 102.48 of the Rules and Regulations, he adopted by the Hoardand become its findings, conclusions and Order. and all objerctilns theretoshall be deemed waived foir all purposes(a) Offer Barbara Holman, Stanley Lark, and DianeWard immediate and full reinstatement to their formerjobs or, if their jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed, andmake them whole for their lost earnings in the mannerset forth in section entitled "The Remedy."(b) Offer to Stanley Lark immediate occupancy to hisformer or equivalent living quarters at the Respondent'sfacility on the same terms previously accorded him, andmake him whole for any loss he may have suffered byreason of his discriminatory eviction in the manner setforth in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Atlanta, Georgia,copies of the attached notice marked "Appendix."29Copies of said notice on forms provided by the RegionalDirector for Region 10, after being signed by an author-ized representative, shall be posted immediately andmaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to conply herewith.IT Is IUR[THER ORI). RFI) that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found above.I the event that th is Order is enfoirced by a Judgment of a UnitedStates Court of Appeals, the wolrds in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "P'osted I'ursu-ant to a Judgment of the United States Court of Appeals Enfircing an()rder iff the National L.abhr Relatlols Board"556